In an action to recover damages for medical malpractice, etc., plaintiffs appeal from a judgment of the Supreme Court, Westchester County, dated June 27, 1975, which is in favor of defendant, after a jury trial. Judgment affirmed, without costs or disbursements. Under all of the circumstances of this case, the trial court did not abuse its discretion in construing and limiting the use of an article from a medical treatise for impeachment purposes. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Hawkins, JJ., concur.